DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 7/19/2021 have been received. 
Claims 1-14, 16-17, 20, 22, 27-32, 34-37, 44-45, 47-49, 52 and 57-69 have been cancelled.
Claims 70-81 are added.
Claims 33, 38-43, 46, 50-51 and 53-56 are withdrawn from further consideration. 
Claims 15, 18-19, 21, 23-26, 33, 38-43, 46, 50-51 and 53-56 and 70-81 are pending. 
Currently, claims 15, 18-19, 21, 23-26 and 70-81 are under examination. 
The rejection on claims 1, 6, 8-10, 15, 18-19, 21, 23-24 over judicial exception under 35 USC 101 are partially withdrawn due to cancellation of claims 1, 6, 8-10. However, the amended feature in the independent claim 15 still falls within judicial exception (see below). 
Obvious double patenting rejection over claims 1, 6, 8-12, 15, 18, 19, 21, 23-26 in view of claim 1-54 of copending Application No. 16622259 is withdrawn because the 16622259 is a genus compared to the instant species application. The co-pending 16622259 does not recite obtain a sample from inflamed tissue (rather a genus “sample”). Moreover, although co-pending 16622259 does teach measuring expression of HD5 (synonym of DEFA5) for Crohn’s disease. However the end result is distinct from the current one, i.e. surgical intervention (co-pending) vs. non-surgical intervention. 
The rejection on Claim 1, 6, 8-12 under 35 U.S.C. 103 as being unpatentable over Perminow et al. (American J. Gastroenterology 2010  Vol. 105: 452-459; IDS reference) and 
The rejection on Claim(s) 15, 19, 21, 23-26 under 35 U.S.C. 103 (a) as being unpatentable by Abbas et al. (US 20090155788) Kuhn et al. (Vizeralmedizin 2015 31:246-250; IDS reference) is withdrawn because the data from Abbas with respect to the inflamed tissue of Colitis patients are in fact significantly increases compared to control (Figure 5). Thus Abbas reference teaches away from the instant invention.  
In view of the amended features in the instant claim, a rejection is set forth below. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 15, 18-19, 21, 23-24, 71-76 and 81 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. HD5 expression or concentration in inflamed samples, and (2) correlating the level of HD5 with a disease status, i.e. colitis or Crohn’s disease. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

MPEP 2106.04(d)(2) states “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for 

It is noted under Crohn’s disease, the choice of treatment is “non-surgical” intervention if the level of HD5 significantly exceeds the benchmark control value. 

From the specification, applicants have not fully defined the meaning and the scope of the so-called “non-surgical” intervention other than in section 00304:
[0304] A method of diagnosing and treating Crohn's disease in a subject suffering from inflammatory bowel disease, the method comprising: obtaining a sample from the patient; measuring at least one of the expression of HD5 and the concentration of HD5 in the sample; comparing the expression of HD5 or the concentration of HD5 in the sample to a benchmark value that is typical of a subject not suffering from Crohn's disease; diagnosing Crohn's disease if the expression of HD5 or the concentration of HD5 in the sample significantly exceeds the benchmark value; and treating the subject for Crohn's disease by way of a non-surgical intervention.

The Office would take the broadest reasonable interpretation (BRI) position in considering this term. Under BRI, this term can cover resting which affords no patentable weight.  As has shown above MPEP 2106.04(d)(2), it is suggested applicants explicitly recite the drug administration (e.g. claims 26, 77-79) and/or lower fat diet (claim 80) treatment satisfying judicial exception requirement. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional ELISA and PCR techniques (section 0049-58). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Stronati et al. Digestive and Liver Disease 2010 Vol. 42: 848-853 
“Altered expression of innate immunity genes in different intestinal sites of
children with ulcerative colitis”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instant invention is free of prior art. The instant invention focuses on HD5 expression or concentration in inflamed samples obtained from either ulcerative colitis or Crohn’s disease followed by choice of treatment, i.e. surgical or non-surgical drug/diet intervention based on the level of HD5 in the inflamed sample. 
The closest prior art is the Abbas reference where Abbas (US 20090155788) has observed an increased DefA5 (alias of HD5) level on inflamed colon tissue samples from ulcerative colitis patients (UC) and no further disclosure or suggestion on direct surgical treatment on the UC patient (the invention teaches implementing surgical procedure with a lower level of HD5)(emphasis added). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Claims 25-26, 70, 77-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
3.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641